Citation Nr: 0512171	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  94-46 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include as secondary to the veteran's service-connected 
bilateral hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to January 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  The Board previously denied the 
veteran's claim in a June 2001 decision.  The veteran 
appealed this denial to the United States Court of Appeals 
for Veterans Claims (Court).  In an October 2003 single-judge 
order, the Court vacated and remanded the prior Board 
decision.  The Board then remanded this case back to the RO 
in September 2004, and the case has since been returned to 
the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In a March 2005 letter, the veteran's representative 
indicated that he was planning to undergo a private 
psychiatric examination in April 2005 and that the report of 
this examination would include relevant additional 
information.  The representative requested that the case be 
returned to the RO "so they may evaluate the report."  As 
the veteran has requested agency of original jurisdiction of 
review of new evidence, a Board decision would not be 
appropriate at this time.  See 38 C.F.R. § 20.1304 (2004).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be contacted and 
requested that he either (1) provide a 
copy of the April 2005 private 
psychiatric examination report, or (2) 
complete a signed release form, with 
address information, so that the RO may 
obtain this report.  Upon its receipt, 
the report should be added to the claims 
file.

2.  Then, after ensuring that all 
necessary development has been completed, 
the veteran's claim of entitlement to 
service connection for a psychiatric 
disorder, to include as secondary to his 
service-connected bilateral hearing loss 
and tinnitus, should be readjudicated.  
If the determination of this claim 
remains unfavorable to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and be afforded a reasonable 
period of time in which to respond before 
the case is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


